DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 – 8 and 11 – 18 are objected to because of the following informalities:  
Claims 2 – 8, “A method according to” should be “The method according to”.
Claims 11 – 18, “A computing device according to” should be “The computing device according to”. 
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5, 8 – 12 and 15 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bronder et al. (US Pub. No. 2019/0358541 A1).
As per claim 1, Bronder et al. discloses a method of generating video frames (see Fig. 1) for a cloud-based video game (see [0022]), the method comprising: obtaining, via a communications network, a plurality of frames of a video game rendered at a cloud device 
As per claim 2, Bronder et al. discloses the prediction model comprises a machine learning model trained to synthesize at least a first video frame based on the obtained video frames and player input, the machine learning model being trained with previously rendered video frames of a video game and corresponding player inputs received in response to the output of those frames (see Fig. 4:446 and [0053]). 
As per claim 3, Bronder et al. discloses the prediction model comprises a trained generative adversarial network (machine learning uses a deep convolutional neural network, see [0053]). 
As per claim 5, Bronder et al. discloses obtaining additional data associated with the video frames obtained from the cloud device, the additional data indicating is an user-selected game settings (see [0048] – [0053]). 
As per claim 8, Bronder et al. discloses identifying a static region in the one or more video frames obtained from the cloud gaming device (a portion of the scene in the game can be static, see [0032], [0034] and [0046]); and wherein inputting the at least one obtained video 
As per claim 17, Bronder et al. discloses the computing device corresponds to a client device (streaming client device, see [0017]), the client device being configured to access one or more video games stored at the cloud device via the communications network (the video game is streamed to the client device via a communication network with the cloud service, see [0017] and [0022]). 
As per claim 18, Bronder et al. discloses the computing device corresponds to an intermediate device located between a client device and the cloud device (see Fig. 1 and [0022]); wherein the intermediate device is in communication with the client device via a wired or wireless connection (wireless network, see [0030]); and wherein the intermediate device is in communication with the cloud device via the communications network (see [0022]).
As per claim 9, the instant claim is a non-transitory computer readable storage medium in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claims 10 – 12, 15 and 16, the instant claim is a computing device in which corresponds to the method of claims 1 – 3, 5, and 8. Therefore, it is rejected for the reasons set forth above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder et al. (US Pub. No. 2019/0358541 A1) in view of Kopf et al. (US Pub. No. 2018/0101930 A1).
As per claim 4, Bronder et al. does not expressly disclose generating the video frame comprises at least one of applying an image transformation to and filtering the at least one video frame that is input to the prediction model. However, Kopf et al. teaches rendering a view of a virtual space, wherein a server rendering module may be configured to render the server-rendered predicted view that uses a filter (see Fig. 1 and [0057]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the machine learning module of Bronder et al. with an input filter in view of Kopf et al. as it would allow the machine learning module to output an optimal rendering. 
As per claim 6, Bronder et al. does not expressly disclose at least some of the video frames obtained from the cloud device correspond to video frames having a wider field of view than the field of view of the frames that are to be output for display; and wherein inputting the at least one obtained video frame to the prediction model comprises inputting a wider field of view frame to the prediction model.
However, Kopf et al. teaches rendering a view of a virtual space, wherein the perspective of the server-rendered current view produces a field of view.  The perspective of the server-rendered predicted view produces a field of view.  The field of view of the server-rendered predicted view is wider than the field of view of the server-rendered current view. The wider 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented a wider field of view in view of Kopf to the video frame output of Bronder et al. as it would enhance the field of view of the virtual space for the user. 
As per claim 7, Bronder et al. does not expressly disclose least some of the video frames obtained from the cloud device correspond to different viewpoints of a virtual environment at the same point in time; wherein inputting the at least one obtained video frame to the prediction model comprises inputting the plurality of frames corresponding to different viewpoints to the prediction model; and wherein generating the subsequent video frame comprises blending at least some of the video frames corresponding to different viewpoints together, based on the output of the prediction model.
However, Kopf et al. teaches rendering a view of a virtual space, wherein a server rendering module may be configured to render the server-rendered predicted view that uses a filter (see Fig. 1 and [0057]) and the perspective of the server-rendered current view produces a field of view.  The perspective of the server-rendered predicted view produces a field of view.  The field of view of the server-rendered predicted view is wider than the field of view of the server-rendered current view. The wider field of view and the higher perspective of the server rendered predicted view may increase a likelihood of gaps being visible in the sever-rendered predicted view (see Fig. 2:206 & 208 and [0058]).

As per claims 13 and 14, the instant claim is a computing device in which corresponds to the method of claims 4, 6 and 7. Therefore, it is rejected for the reasons set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715